Citation Nr: 0621290	
Decision Date: 07/20/06    Archive Date: 08/02/06

DOCKET NO.  04-05 423	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for post traumatic 
stress disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K. Millikan Sponsler, Associate Counsel


INTRODUCTION

The veteran served on active military duty from July 1965 to 
December 1968 and from April 1970 to October 1970.  This 
matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a September 2002 rating decision by the St. 
Louis, Missouri, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

The issue of entitlement to service connection for post 
traumatic stress disorder (PTSD) is addressed in the remand 
portion of the decision below and is remanded to the RO via 
the Appeals Management Center, in Washington, DC.


FINDINGS OF FACT

1.  Bilateral hearing loss was not shown to be related to 
active military service.

2.  Tinnitus was not shown to be related to active military 
service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by active military service, nor can sensorineural hearing 
loss be presumed to have been so incurred.  38 U.S.C.A. §§ 
1101, 1110, 1112, 5103A, 5107 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2005).

2.  Tinnitus was not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103A, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.303 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that the United States Court of 
Appeals for Veterans Claims (hereinafter the Court) has held 
that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) applied to all five elements of a service 
connection claim, which include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

The Court held that upon receipt of an application for 
service connection VA is required by law to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
See Dingess/Hartman, 19 Vet. App. 473.  The Court held that 
such notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.  See Dingess/Hartman, 19 
Vet. App. 473.  

VA law and regulations also indicate that part of notifying a 
claimant of what is needed to substantiate a claim includes 
notification as to what information and evidence VA will seek 
to provide and what evidence the claimant is expected to 
provide.  Further, VA must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim.  
38 U.S.C.A. § 5103 (West 2002 & Supp. 2005); 38 C.F.R. 
§ § 3.159(a)-(c) (2005). 

That said, in August 2002 (and prior to a readjudication of 
these claims) the RO sent the veteran a letter that informed 
him of the evidence necessary for service connection for 
hearing loss and tinnitus.  This letter also informed him of 
what evidence they would obtain and what evidence he should 
submit.  This letter also, essentially, requested that he 
provide any medical evidence in his possession that pertained 
to these claims. 

The Board finds that the notice requirements set forth have 
been met, because while the veteran was not provided with 
notice of the type of evidence necessary to reopen a claim or 
establish a disability rating, the Board finds no prejudice 
to the veteran in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  
In this regard, the Board concludes herein that the 
preponderance of the evidence is against the veteran's claims 
of service connection, any questions as to the appropriate 
disability rating to be assigned are rendered moot.  

Regarding the VA's duty to assist claimants, in the case of a 
claim to reopen, the VCAA explicitly provides that 
"[n]othing in [38 U.S.C.A. § 5103A] shall be construed to 
require [VA] to reopen a claim that has been disallowed 
except when new and material evidence is presented or 
secured, as described in [38 U.S.C.A. § 5108]."  38 U.S.C.A. 
§ 5103A(f).  Nevertheless, VA has a duty, in order to assist 
claimants, to obtain evidence needed to substantiate a claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this case, the 
veteran's service medical records, VA medical records, and 
private medical records are associated with the claims file.  
The veteran was asked to advise VA if there was any other 
information or evidence he considered relevant to his claim 
so that VA could help him by getting that evidence.  He was 
also advised what evidence VA had requested, and notified 
what evidence had been received.  The veteran has not 
identified any additional, relevant evidence that has not 
been requested or obtained, and there is no indication that 
any pertinent evidence was not received.  As the veteran has 
not identified any records that are not already in the claims 
file, the Board finds that there is no additional duty to 
assist prior to the submission of new and material evidence.  
Thus, VA's duty to assist has been fulfilled.

The Board notes that the veteran served in Vietnam and was 
awarded a National Defense Service Medal, Vietnam Service 
Medal, Air Force Good Conduct Medal, and Republic of Vietnam 
Commendation Medal.

Generally, service connection may be established for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(a).  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  In 
addition, sensorineural hearing loss may be presumed to have 
been incurred during service if it first became manifest to a 
compensable degree within one year of service separation.  
38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

Impaired hearing is considered a disability for VA purposes 
when the auditory threshold in any of the frequencies 500, 
1000, 2000, 3000, or 4000 Hertz is forty decibels or greater; 
or when the auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz are twenty-
six decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  38 
C.F.R. § 3.385.

Service personnel records indicate the veteran's military 
occupational specialty was aircraft mechanic.  Except for two 
service entrance and discharge examinations, service medical 
records were negative for any complaints, diagnoses, or 
treatment of hearing loss and tinnitus.  At April 1970 
service entrance, pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0

0
LEFT
0
5
0

5

At September 1970 service discharge, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
5
5
LEFT
5
5
5
5
5

An October 2002 VA audiological examination was conducted.  
Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
25
40
45
LEFT
50
25
30
40
55

A December 2003 VA audiological examination was conducted.  
The veteran reported miliary noise exposure of jet engine 
noise and postservice occupational noise exposure as a 
construction worker.  Pure tone thresholds, in decibels, were 
as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
15
25
23
LEFT
25
15
15
30
45

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and 96 percent in the left ear.  The 
examiner opined that because the service discharge 
examination noted normal hearing, it was not likely that 
hearing loss and tinnitus resulted from acoustic trauma 
during military service.  

The Board finds that the preponderance of the evidence is 
against a claim for entitlement to service connection for 
bilateral hearing loss and tinnitus.  As shown by the two VA 
audiological evaluations, the veteran has impaired hearing 
for VA purposes.  See 38 C.F.R. § 3.385.  But neither hearing 
loss nor tinnitus were noted within one year of service 
discharge.  See 38 U.S.C.A. §§ 1101, 1112.  The first 
evidence of record of hearing loss or tinnitus was in 2002, 
over thirty years after service discharge.  See Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of 
many years between service discharge and medical 
documentation of a claimed disability is evidence against a 
claim of service connection).  Service entrance and discharge 
examinations demonstrate hearing that is not impaired for VA 
purposes and the veteran reported postservice occupational 
noise exposure.  Moreover, the VA examiner opined that the 
veteran's hearing loss and tinnitus were not related to 
active military service.  Accordingly, service connection for 
bilateral hearing loss and tinnitus is not warranted.

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.


REMAND

In December 2005 and February 2005, after this appeal had 
been forwarded to the Board, the veteran sent additional 
pertinent evidence to the RO.  Although both submissions were 
accompanied by a request to "[p]lease continue to process my 
claim," the evidence was sent to the RO, not the Board, and 
this language does not qualify as a waiver of RO 
consideration.  See 38 C.F.R. § 20.1304(c) (2005).  The 
February 2005 submission was the veteran's first submission 
of a detailed statement of alleged PTSD stressors.  

Accordingly, the case is remanded for the following action:

1.  The AMC must review the file and 
prepare a summary of all the claimed 
stressors.  This summary, and all 
associated documents, must be sent to the 
U.S. Army and Joint Services Records 
Research Center (JSRRC).  JSRRC must be 
requested to provide any information that 
might corroborate the veteran's alleged 
stressors.

2.  Following the above, the AMC must make 
a specific determination, based upon the 
complete record, as to whether the veteran 
"engaged in combat with the enemy."  If 
so, the AMC must accept the veteran's lay 
testimony--in the absence of evidence to 
the contrary and as long as it is credible 
and consistent with the circumstances of 
service--as conclusive evidence of the 
occurrence of the stressor.  If the AMC 
determines that the evidence does not show 
that the veteran "engaged in combat with 
the enemy," the AMC must consider all 
credible supporting evidence developed to 
show that the veteran did experience the 
alleged stressors and determine whether 
the evidence is sufficient to establish 
the occurrence of the stressor.

3.  If, and only if, the AMC determines 
that the evidence establishes the 
occurrence of the alleged stressor or 
stressors, then the veteran must be 
afforded the appropriate VA examination to 
determine the nature and etiology of all 
psychiatric disorders found.  This 
examination must be conducted by a VA 
psychiatrist who has not previously 
treated the veteran.  The report of 
examination must include a detailed 
account of all manifestations of the 
psychiatric disorders found to be present.  
All necessary tests must be conducted and 
the examiner must review the results of 
any testing prior to completion of the 
report.  The claims file must be made 
available to and reviewed by the examiner 
in conjunction with the examination.  The 
AMC must specify for the examiner the 
stressor or stressors that it has 
determined are established by the record 
and the examiner must be instructed that 
only those events may be considered for 
the purpose of determining whether the 
veteran was exposed to a stressor in 
service.  The examiner must integrate the 
previous psychiatric findings and 
diagnoses of current findings to obtain a 
true picture of the nature of the 
veteran's psychiatric status.  Following a 
review of the service and postservice 
medical records, the examiner must state 
whether any diagnosed psychiatric disorder 
is related to the veteran's active duty 
service.  

If the diagnosis of PTSD is deemed 
appropriate, the examiner must specify (1) 
whether each alleged stressor found to be 
established by the record was sufficient 
to produce PTSD; and (2) whether there is 
a link between the current symptomatology 
and one or more of the inservice stressors 
found to be established by the record and 
found sufficient to produce PTSD by the 
examiner.  A complete rationale for all 
opinions must be provided.  The report 
prepared must be typed.

4.  The AMC must notify the veteran that 
it is his responsibility to report for the 
examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2005).  In the 
event that the veteran does not report for 
the aforementioned examination, 
documentation must be obtained which shows 
that notice scheduling the examination was 
sent to the last known address.  It must 
also be indicated whether any notice that 
was sent was returned as undeliverable.

5.  After completing the above actions, 
the RO must readjudicate the veteran's 
claim for entitlement to service 
connection for PTSD, taking into 
consideration any and all evidence that 
has been added to the record since its 
last adjudicative action.  If the benefit 
sought on appeal remains denied, the 
veteran and his representative must be 
provided a supplemental statement of the 
case and given an appropriate opportunity 
to respond.  Thereafter, the case must be 
returned to the Board for appellate 
review.  

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


